Citation Nr: 0809859	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-07 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia 

THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) healthcare system without a co-payment 
requirement for the period beginning October 10, 2003. 

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1954 to 
September 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision of the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia, that determined 
that the appellant was not eligible for treatment in the VA 
health care system without paying a co-payment for the period 
beginning October 10, 2003. 

In his February 2006 VA Form 9, the appellant requested a 
Travel Board hearing; the requested hearing was scheduled for 
January 10, 2008.  Prior to that hearing date, the appellant 
cancelled his request for a Travel Board hearing.  
Accordingly, his hearing request has effectively been 
withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The appellant's household income for 2002 exceeded the 
income threshold for entitlement to treatment in the VA 
health care system without a co-payment. 

2.  The appellant's household income for 2003 exceeded the 
income threshold for entitlement to treatment in the VA 
health care system without a co-payment.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system 
without a co-payment requirement have not been met, and co-
payment is required beginning October 10, 2003.  38 U.S.C.A. 
§§ 1705, 1710, 1722, 5107 (West 2002 & Supp. 2007); 
38 U.S.C.A. §§ 17.47, 3.271, 3.272 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, notice of the requirements for health care 
treatment without a co-payment were provided to the appellant 
in the August 2003 and August 2004 applications for VA 
medical treatment without a co-payment.  The appellant was 
provided with letters from the Health Eligibility Center 
(HEC) issued in June, July and August of 2005 which advised 
the appellant that there were income limits for the receipt 
of VA health care without co-payment based on total household 
income.  The appellant was notified of each of the types of 
evidence which could be used to prove and dispute or reduce 
income, including evidence in his possession.  

In particular, the HEC did notify the appellant that 
verification of his household income by the Internal Revenue 
Service (IRS)/Social Security Administration (SSA) in 2002 
and 2003 showed that it exceeded the respective income limits 
for entitlement to cost-free VA health care and afforded him 
an opportunity to correct or verify his income/assets for 
those years.  The HEC also informed the appellant that his 
countable income could be reduced if he provided certain 
information to include "[c]opies of paid receipts or canceled 
checks for out-of-pocket medical expenses (physician, 
dentist, hospital, nursing home fees, health insurance 
premiums including Medicare premiums), prescription drugs and 
eye care not covered by health insurance."  The appellant 
thereafter submitted copies of his federal income tax returns 
for 2002 and 2003.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Given the nature of 
the issue on appeal, no VA examination or other clinical 
evidence is relevant or necessary to resolve the appeal.  See 
38 U.S.C.A. § 5103(d)(1).  Furthermore, in this case, there 
is no indication of any outstanding private evidence, nor is 
there any indication that outstanding Federal department or 
agency records exist that should be requested.  38 U.S.C.A. 
§ 5103A(b),(c)(3); 38 C.F.R. § 3.159(c)(1), (2).  

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Furthermore, the law surrounding these duties is not 
applicable to cases in which the law, and not the factual 
evidence, is dispositive.  See Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002).  As this case concerns a legal 
determination of eligibility to VA medical care under VA 
regulations, an analysis of VA's duties to notify and assist 
is not necessary.  Under such circumstances, any failure to 
meet the VCAA duty to assist and notify is harmless error.  
See Valiao v. Principi, 17 Vet. App. 229 (2003). 

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, the appellant has indicated that he does not 
disagree with the yearly amounts of business income he is 
found to have received.  Rather, he disagrees with the 
characterization of the money brought in from his business as 
income to him personally rather than to the corporation.

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran 
shall be considered to be unable to defray the expenses of 
necessary care if his attributable income is not greater than 
a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  
Effective January 1, 2002, the income threshold for a veteran 
with no dependents in the veteran's locality was $24,644.  
Effective January 1, 20023, the income threshold for a 
veteran with no dependents in the veteran's locality was 
$25,162.

In general, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. 
§ 3.272. 38 C.F.R. § 3.271.  Medical expenses in excess of 
five percent of the maximum income rate allowable, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period, to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

In August 2003, and in August 2004, the appellant applied for 
VA health care by submitting VA Forms 10-10EZ, Application 
for Health Benefits.  In the applications, he reported family 
income for the years 2002 and 2003 that was below the 
threshold for eligibility for cost-free health care.  (The 
thresholds were $24,644 for 2002, and $25,162 for 2003, for a 
non-service-connected veteran with no dependents.)

In a letter issued in June 2005, the HEC advised the 
appellant of his reported income.  In an August 2005 
decision, the HEC stated that the appellant's income exceeded 
the 2003 income limit and changed his priority group, thus 
requiring him to make co-payments for medical care received 
beginning on October 10, 2003.  In the letter issued in 
August 2005, an attachment which listed the means test used 
to classify claimants in 2003 was included.  A veteran with 
no dependents, in the veteran's locality, had an income 
threshold of $25,162 or less.

The appellant has submitted copies of his income tax returns 
from 2002 and 2003, as well as VA Forms 10-10EZ and 10-10EZR 
for those years.  The evidence establishes that the 
appellant's income for those calendar years was from Social 
Security benefits, wages, and business income; the appellant 
did not supply any documentation for medical expenses or 
other allowed deductions.  The income verification evidence 
submitted by the appellant clearly establishes that the 
appellant's verified income for 2002 and 2003 exceeded the VA 
means test thresholds for those years.  In fact, the 
appellant's income from his business alone exceeded the 
threshold each year.  The appellant argues that the business 
income should not be counted as personal income because it 
all went back into the business and not into his own pocket.  
He contends that he should not be required to pay co-payments 
for his VA medical care beginning in October 2003 based on 
his 2002 and 2003 income.

While the Board has considered this argument, it is simply 
not in conformity with VA's law and regulations.  The law 
does not allow for such a deduction.  The current treatment 
of the appellant's business income as household income is 
required under 38 C.F.R. § 3.271, which provides that 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which it 
was received.

While the Board is sympathetic to the appellant's argument 
and circumstances in this matter, it is bound by the statutes 
and regulations governing entitlement to VA benefits.  
38 U.S.C.A. § 7104(c).  In a case such as this one, where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim must be denied because of the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App.  
426, 430 (1994).  

The appellant has no legal entitlement to treatment of any 
portion of the 2002 or 2003 proceeds from his business as 
something other than income for purposes of determining 
countable income for VA healthcare eligibility.  Moreover, 
because the law, rather than the facts of this case are 
controlling, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not for application.  
Entitlement to VA health care without a co-payment 
requirement for a period beginning October 10, 2003, is 
denied.


ORDER

Eligibility for the provision of VA health care without a co-
payment requirement from October 10, 2003, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


